A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/25/2020 has been entered.
 

Response to Arguments
Applicant’s arguments with respect to the amended claims filed 1/21/2021have been considered but are not persuasive.

Contrary to the remarks, Chen et al. explicitly teaches “Moreover, the first bus bar 46 and the second bus bar 47 will be electrically connected to other contact portions (not shown) on the circuit board 48”.  While the figures of Chen may not clearly show “the source lead connects to the PWB” as recited in the claim, the written description found in paragraph 27 of the cited reference Chen explicitly teaches the limitation.
Further, shown in figure 4C of Chen, the lead portions of the bus which connect the individual S/D contacts of the semiconductor transistors, are disclosed to be connected to the board and the bus portion is over, as this allows for increased dissipation of heat.  

    PNG
    media_image1.png
    453
    622
    media_image1.png
    Greyscale

As shown in Applicant’s figure 2b (reproduced below) the source lead is described to connected to the bus 104 and also connected to the PWD, such that the bus is indirectly connected to the PWB through the lead portion.

    PNG
    media_image2.png
    267
    302
    media_image2.png
    Greyscale







Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-7, 9,  11-12 and 14-21 and 24-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 20080054373 A1) in view of Nishi et al. (US 2014/0035120 A1).

Regarding claim 1, 14, 24 and 25, Chen et al. discloses a transistor module assembly, comprising: 

a longitudinally extending feed bus bar [42/46] parallel to the load bus bar; and 
[Note regarding referenced elements 42 and 43:  From Applicant's own figures and stated in the specification, Applicant's figure 1 shows analogous tabs witch portions which protrude in the same manner as does the cited art. Applicant's paragraph 15 states "[0015] With continued reference to FIG. 1, load bus bar 104 includes a series of longitudinally spaced apart tabs 108 " As understood from the Applicant’s written description, the leads/tabs may be considered part of the bar. This written description is the basis for identifying a bar in the prior art. As such the leads/tabs of the prior art, which are pointed to in this rejections, are considered part of the bus.]

    PNG
    media_image3.png
    640
    807
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    281
    369
    media_image4.png
    Greyscale
multiple transistor packages (see Chen et al. Fig. 4c & ¶29) operatively connected to the load and feed bus bars [46/47], wherein each transistor package [41/45] includes a drain [411] surface operatively connected to the feed bus bar [42/46] for receiving current therefrom, and a source [412] lead operatively connected to the load bus bar [43/47] for dissipating current from the transistor package to the load bus bar (Chen ¶27).  [Regarding claims 24 & 25] – Note the S/D leads, busbars, etc of Chen are clearly disclosed to be connected to the PWB, thus intern are understood to be also be “fastened” though the connection. If not “fastened” there would not be a connection or at least a unstable connection.
Chen demonstrates (Chen fig. 5) wherein the load bus bar and the feed bus bar make electrical contact to the transistors S and D at opposite sides of the transistor and wherein the gate lead and the source lead each extend from the same side of the transistor package and in the same longitudinal direction.  Chen demonstrates (Chen fig. 4C) the load bus bar and the feed bus bar/leads are opposite from one another across the transistor package [41/45] in a direction perpendicular to the drain surface, wherein each transistor package 45 includes an insulated surface (i.e. encapsulant) defined directly between the load bus bar and the feed bus bar (Chen fig. 4C) in the direction perpendicular to the drain surface, wherein the source lead connects to the PWB [ (Extrapolating bus bars 46 & 47 of Chen fig. 4C to the bus tabs 63 & 62 of package structure as shown in fig. 5, the bus bars are clearly in the claimed locations and located in the relative direction from the drain surface. See also paragraph 
Under the interpretation that the transistor 41 is a transistor package, Chen however may demonstrate that there is a bend the wiring such that the bus bars protrude from the package on the same plane (i.e. figure 5)   .  
At the time of the invention is was a known capability in the art to omit the bend of Chen and leave the bus bars on opposing side surfaces of the transistor such that  in Chen “the load bus bar and the feed bus bar are opposite from one another across an entirety of a respective one of the multiple transistor packages in a direction perpendicular to the drain surface of the respective one of the multiple transistor packages.”  when exiting the package.  For a demonstrative example of this known capability see Nishi et al. paragraphs 23-24 and figure 3.

    PNG
    media_image5.png
    343
    491
    media_image5.png
    Greyscale

	As shown in thought in Nishi et al. lead/bus bars may be straight and/or exit the package form the side of the transistor in which the lead/bus originates from.  Merely 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the bus bar arrangement of Chen with bus bar arrangement as taught by Nishi, since simple substitution of one known element for another (i.e. omitting a bend to provide a known generic rearrangement of parts) to obtain predictable results (i.e. optimized for generic purpose of design needs such as mounting of the device) is considered obvious to one of ordinary skill in the art (KSR International Co. v. Teleflex Inc., 550 U.S.-, 82 USPQ2d 1385).
	


Regarding claims 2 & 15, Chen et al. in view of Nishi et al. disclose a transistor module assembly as recited in claim 1, wherein the printed wiring board (PWB) is operatively connected to a gate lead [44] of the respective one of the multiple transistor packages (Chen et al. Figa. 2 4A & ¶[0027);.

Regarding claim 3, Chen et al. in view of Nishi et al. disclose a transistor module assembly as recited in claim 2, wherein the gate lead [44]and the source lead extend from the same side of   the respective one of the multiple transistor packages (Chen et al. Figa. 2 4A & ¶[0027);.

Regarding claim 4  & 16,  Chen et al. in view of Nishi et al. disclose a transistor module assembly as recited in claim 1, wherein the load bus bar includes a tab extending transversely from the load bus bar (Chen et al. Figa. 2 4A & ¶[0027);.

Regarding claim 5  & 17,  Chen et al. in view of Nishi et al. disclose a transistor module assembly as recited in claim 4, wherein the source lead is operatively connected to the tab of the load bus bar (Chen et al. Figa. 2 4A & ¶[0027);.


Regarding claim 6  & 18, Chen et al. in view of Nishi et al. disclose a transistor module assembly as recited in claim 4, wherein the tab is one of a series of tabs that are longitudinally spaced apart along the load bus bar (Chen et al. Figa. 2 4A & ¶[0027);.


Regarding claim 7  & 19,  Chen et al. in view of Nishi et al. disclose a transistor module assembly as recited in claim 1, wherein each transistor package includes a respective gate lead connected to a PWB, wherein the PWB interconnects the gate leads of the multiple transistor packages (Chen et al. Figa. 2 4A & ¶[0027);.



Regarding claim 9, Chen et al. in view of Nishi et al. disclose a transistor module assembly as recited in claim 1, wherein the load bus bar includes a series of 


Regarding claim 10 & 20,  Chen et al. in view of Nishi et al. disclose a transistor module assembly as recited in claim 1, wherein the load bus bar and the feed bus bar are opposite from one another across an entirety a respective one of the multiple transistor packages in a direction perpendicular to the drain surface of the respective one of the multiple transistor packages (Chen et al. Figa. 2 4A & ¶[0027);.


Regarding claim 11  & 21,  Chen et al. in view of Nishi et al. disclose a transistor module assembly as recited in claim 1, wherein the load bus bar is proximate to an insulated surface of at least one of the transistor packages (Chen et al. Figa. 2 4A & ¶[0027);.


Regarding claim 12, Chen et al. in view of Nishi et al. disclose a transistor module assembly as recited in claim 1, wherein at least one of the transistor packages is a MOSFET package (Chen et al. Abstract).


Claim 8  is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. in view of Nishi et al. in further view of Rowden US 20170345799 A1) and/or Maier (US 20090200864 A1)

Regarding claim 8, Chen et al. in view of Nishi et al. disclose a transistor module assembly as recited in claim 1, wherein an end of the load bus bar and an end of the feed bus bar are bolted to the main power connections. (Both Maier and Rowden teach bolting bus frames of power mosfet assemblies.)

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. in view of Nishi et al. in view of Rowden US 20170345799 A1).

Regarding claim 13, Chen et al. in view of Nishi et al. disclose a transistor module assembly as recited in claim 1, wherein an end of the load bus bar and an end of the feed bus bar can include respective transverse legs.  Rowden teaches bus bars may have bent ends for mounting.  See Rowden Fig. 1 (i.e. legs.)
When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill in the art has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.  KSR Int'l Co v. Teleflex Inc.

Claims 24-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. in view of Nishi et al. in view of Williams (US 6307755 B1) in view of Moden et al. (US 6153929 A).

Regarding claims 23- 26, Chen et al. in view of Nishi et al. disclose a transistor module assembly as recited in claims 1 & 14, however is silent upon the use of solder there for is silent upon wherein each source lead is soldered to the PWB.  This would however be the expectation at the time of the invention by one of ordinary skill in the art as solder was the known convention at the time of the invention for fastening leads/busbars to semiconductor devices and PWBs.  
For a generic example demonstrating the convention in the art see Williams et al. figure 14a and corresponding text which teaches lead/bus structures are attached to semiconductor chips with solder.  As this is a known convention one of ordinary skill would find the fastening of the lead/bus to the semiconductor chip with solder as at least a obvious choice if not implicitly inferred from Chen.
The lead/bus as further demonstrated in Williams et al. is silent upon fastened/connected to PWB/PCB/[ie. a circuit/wiring board] boards with solder.   However, just as connecting S/Ds of transistor structures to leads/busses with solder, leads are and were well known to be fastened to respective contacts of circuit boards with solder.  For support, see Moden et al. 
“In use, the cage 84 with attached flex PCB 92 and buses 90 is attached to the host circuit board 30 with adhesive and the bus lower ends 124 are soldered or otherwise attached to the conductive pads or leads 34 of the host circuit board 30. The 
In view of the convention in the art at the time of the invention one of ordinary skill would find the fastening of the lead/bus to the circuit/wiring board with solder as at least an obvious choice, if not implicitly inferred from Chen.

Additionally, as shown in figure 4C of Chen, the lead portions of the bus which connect the individual S/D contacts of the semiconductor transistors, are disclosed to be connected to the board and the bus portion is over, as this allows for increased dissipation of heat.  

    PNG
    media_image1.png
    453
    622
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    267
    302
    media_image2.png
    Greyscale

This is the same connection as presented in Chen.  Each lead portion is directly connected to the board while a bus portion is provide across the lead portions.

    PNG
    media_image6.png
    453
    624
    media_image6.png
    Greyscale


In view of Chen et al. and in supporting view of Williams and/or Moden, it would be obvious to one of ordinary skill in the art to fasten each of the lead portions of the conducive buss structure such that the buss and transistors are fastened using solder to the PWB/PCB as shown in Chen.
When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill in the art has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.  KSR Int'l Co v. Teleflex Inc.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARRETT J STARK whose telephone number is (571)272-6005.  The examiner can normally be reached on 8-4 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571) 270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JARRETT J. STARK

Art Unit 2823



2/19/2021
/JARRETT J STARK/Primary Examiner, Art Unit 2822